DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 3 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	
	Per claim 3, the limitation “the consumable material memory” in the last line lacks sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, said limitation is interpreted as implying “the consumable product memory” because the limitation “a consumable product memory” is recited in claim 1, from which claim 3 depends.
	Per claim 10, the limitation “the consumable material memory” in the last line lacks sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, said limitation is interpreted as implying “the consumable product memory” because the limitation “a consumable product memory” is recited in claim 1, from which claim 10 depends.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-2, 4, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoki (US 10,782,632).

Per claim 1, Aoki teaches an image forming apparatus (Fig. 1; image forming apparatus 100; col. 2, lines 8-14) comprising:
an apparatus body (Fig. 1; body of printer 130; col. 2, lines 8-14);
a display (Fig. 1; display 110; col. 2, lines 8-14);
a consumable cartridge (Fig. 2; cartridge 300; col. 3, lines 22-27) attached to the apparatus body comprising:
a housing accommodating consumable material therein for use in image formation (The cartridge 300 includes a housing accommodating toner therein which is used for image formation (col. 3, lines 1-6)); and
a consumable product memory (Fig. 2; memory 301; col. 3, lines 22-34) storing a first flag, the first flag indicating whether consumable material information indicating that an amount of the consumable material is reduced to a level equal to or less than a first threshold value is displayed or not displayed on the display (The memory 301 stores a data table that includes information associated with an empty confirmation flag.  The empty confirmation flag is a flag which indicates whether developer stored in the cartridge 300 is determined to be equal to a level which indicates an empty state (col. 3, lines 22-34));
and
a controller (Fig. 2; control unit 160; col. 6, lines 43-49) configured to execute a first display process for determining whether the consumable material information is displayed on the display in accordance with indication of the first flag stored in the consumable product memory (The control unit 160 is configured to cause the display 110 to display warning information when it is determined that the empty confirmation flag in the memory 301 is set to a value of “1” which indicates an empty cartridge state (col. 6, lines 43-49)).

Per claim 2, Aoki teaches the image forming apparatus according to claim 1, wherein the first display process is executed when the controller determines that the amount of the consumable material is reduced to the level equal to or less than a first threshold value (The control unit 160 is configured to cause the display 110 to display warning information when it is determined that the developer in the cartridge 300 is equal to a level which indicates an empty state (col. 5, lines 1-6 and col. 6, lines 43-49)).

Per claim 4, Aoki teaches the image forming apparatus according to claim 1, wherein the consumable product memory further stores a second flag different from the first flag, and wherein the controller is further configured to execute a second display process for determining whether the consumable material information is displayed on the display in accordance with indication of the second flag stored in the consumable product memory (The memory 301 includes identification information B001 that is compared with stored information in a memory 170 of the image forming apparatus 100 (col. 6, lines 20-23).  The warning information indicating an empty cartridge is not displayed when it is determined that the identification information B001 and the stored information in the memory 170 do not match (Fig. 8)).

Per claim 8, Aoki teaches the image forming apparatus according to claim 1, wherein the consumable material is toner, and the cartridge is a toner cartridge (The cartridge 300 includes a housing accommodating toner therein which is used for image formation (col. 3, lines 1-6)).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 3 is rejected under 35 U.S.C. 103 as being obvious in view Aoki and Chatani et al. (US 5,572,292).

Per claim 3, Aoki teaches the image forming apparatus according to claim 2.  However, Aoki does not explicitly teach the image forming apparatus wherein the controller stores in the consumable product memory at least one of a cumulative dot count indicating an accumulated number of dots ever printed for image formation using the cartridge attached to the apparatus body and a cumulative number of print sheets indicating an accumulated number of print sheets ever printed using the cartridge attached to the apparatus body, and wherein the controller is configured to further executes a determination process for determining that the amount of consumable material accommodated in the housing reduces to the level equal to or less than 
	In contrast, Chatani teaches an image forming apparatus comprising a cartridge 20 and a memory 30 attached thereto wherein the memory 30 stores a value of the number of printed sheets and a cartridge end of life warning is displayed on a displaying means 35 when the number of printed sheets reaches a threshold value (Fig. 3; col. 5, lines 16-25 and col. 6, lines 40-60)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image forming apparatus of Aoki such that a cartridge empty state is flagged based on an accumulated number of sheets value stored in the memory 301.  One of ordinary skill would make such a modification for the purpose of identifying a cartridge end of life state (Chatani; col. 6, lines 40-60).

10.	Claim 9 is rejected under 35 U.S.C. 103 as being obvious in view Aoki and Ito et al. (US 2004/0208660 – hereinafter “Ito”).

Per claim 9, Aoki teaches the image forming apparatus according to claim 8.  However, Aoki does not explicitly teach the image forming apparatus wherein the toner cartridge includes a developing roller.
	In contrast, Ito teaches an image forming apparatus comprising a system for detecting improper cartridge wherein a memory 65 in a removable cartridge 12 that includes a developer roller 17 stores cartridge identification information (Fig. 4; ¶85).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image forming apparatus of Aoki such that the memory 301 is attached to a removable cartridge that includes a developing roller.  One of ordinary skill would make such a modification (Ito; ¶64 and 94).

11.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious in view Aoki and Ito, in view of Chatani.

Per claim 10, Aoki in view of Ito teaches the image forming apparatus according to claim 9.  However, Aoki in view of Ito does not explicitly teach the image forming apparatus wherein the controller stores in the consumable product memory at least one of a cumulative dot count indicating an accumulated number of dots ever printed for image formation using the cartridge attached to the apparatus body, a cumulative number of print sheets indicating an accumulated number of print sheets ever printed using the cartridge attached to the apparatus body, and a cumulative number of rotations of the developing roller indicating a number of rotations of the developing roller ever rotated for image formation using the cartridge attached to the apparatus body, and wherein the controller is configured to further execute a second determination process for determining that the amount of consumable material accommodated in the housing reduces to the level equal to or less than the first threshold value based on at least one of the cumulative dot count, the cumulative number of print sheets, and the cumulative number of rotations of the developing roller stored in the consumable material memory.
In contrast, Chatani teaches an image forming apparatus comprising a cartridge 20 and a memory 30 attached thereto wherein the memory 30 stores a value of the number of printed sheets and a cartridge end of life warning is displayed on a displaying means 35 when the number of printed sheets reaches a threshold value (Fig. 3; col. 5, lines 16-25 and col. 6, lines 40-60)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image forming apparatus of Aoki in view of Ito such that a cartridge empty state is flagged (Chatani; col. 6, lines 40-60).

Claim Objections
12.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claim 5, the prior art of record is silent on the image forming apparatus of claim 4, wherein the second flag indicates whether a contract on a supply of a new cartridge exists or not.
Per claim 6, the prior art of record is silent on the image forming apparatus according to claim 1, further comprising an apparatus body memory, wherein the controller is configured to further execute a storing control process for storing in at least one of the apparatus body memory and the consumable product memory order information indicating that a new cartridge is ordered, and wherein in a case where the order information is stored in at least one of the apparatus body memory and the consumable product memory, the first flag is set so that the consumable material information is not displayed on the display.  Claim 7 is consequently objected to due to its dependence on claim 6.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852